Citation Nr: 1536143	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans 
Health System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on December 16, 2014, through December 26, 2014.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1956 to April 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and March 2015 decisions of the Department of Veterans Affairs (VA) North Florida/South Georgia Health System in Gainesville, Florida.


FINDINGS OF FACT

1. Service connection has not been established for any disability.

2. The Veteran received medical care at Citrus Memorial Hospital from December 16, 2014, through December 26, 2014.

3. The Veteran currently has coverage under a health plan contract, namely Medicare Parts A and B, which has paid a portion of the expenses incurred.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred from December 16-26, 2014, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist the Veteran are not applicable where further assistance would not aid him in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

Notice is not required because this part of the claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred December 16-26, 2014, for treatment at a non-VA medical facility.  Records indicate the Veteran sought emergency treatment at Citrus Memorial Hospital for chest pains, and was admitted and underwent a multiple bypass surgery.  Also, records show, and the Veteran concedes, that he is covered under Medicare Parts A and B, which paid a substantial portion of the Veteran's medical expenses.  The Veteran asserts that VA should pay the remaining expenses.

The record reflects that service connection is not in effect for any disability.  Thus, the Veteran does not meet the threshold criteria under 38 U.S.C. 1728 and is not eligible for medical expense reimbursement under 38 U.S.C. 1728 for the hospital treatment provided, regardless of the nature of the treatment.

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728, his claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17 .1008.

Pursuant to 38 C.F.R. § 17.1002, VA may make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, but only if each of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;


(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i) (2015).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on December 16-26, 2014.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b).

The evidence indicates the Veteran has primary insurance through Medicare Parts A and B; therefore criterion (g) above has not been satisfied.  Based on such evidence, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on December 16-26, 2014, is not warranted.

The Board is sympathetic to the Veteran's assertion that VA should pay the balance of expenses that have not been paid by Medicare.  However, the law does not permit payment or reimbursement of private medical expenses if the Veteran is covered under a health-plan contract that pays at least a part of his treatment.  Accordingly, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider from December 16-26, 2014, is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2014).









      (CONTINUED ON NEXT PAGE)

ORDER

Payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on December 16, 2014, through December 26, 2014, is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


